Exhibit 10.5


January 26, 2007


VIA ELECTRONIC MAIL


Robert Staats
Chief Accounting Officer
VoIP, Inc.
151 So. Wymore Rd., Suite 3000
Altamonte Springs, Florida 32714



Re:
Bridge Financing from Bristol Investment Fund, Ltd.



Dear Mr. Staats:


We represent Bristol Investment Fund, Ltd. (“Bristol”), a holder of convertible
notes and warrants to purchase common stock of VoIP, Inc. (the “Company”). This
letter shall set forth the agreement (the “Letter Agreement”) between Bristol
and the Company with respect to Bristol’s intent to provide certain bridge loans
(the “Bridge Loans”) to the Company on the terms and conditions set forth
herein.


The Bridge Loans shall be funded in two tranches, with the first tranche in the
amount of $250,000 (the “First Bridge Loan”), which shall be documented in the
form of a promissory note (the “First Note”) attached hereto as “Exhibit A -
Form of First Note.” The second tranche of the Bridge Loans shall be in the
amount of $250,000 (the “Second Bridge Loan”), which shall be documented in the
form of a promissory note (the “Second Note”) attached hereto as “Exhibit B -
Form of Second Note.”


In consideration of Bristol immediately funding the Bridge Loans, the Company
shall issue the following to Bristol:



(i)  
5-year warrant with an exercise price of $0.475, in a form satisfactory to
Bristol, for the purchase of 537,215 shares of common stock of the Company, to
be delivered to Bristol within three days of the date of this Letter Agreement
(the “First Warrant”);




(ii)  
5-year warrant with an exercise price of $0.475, in a form satisfactory to
Bristol, for the purchase of a number of shares of common stock of the Company
equal to 28.846143% (“Bristol’s Percentage”) of the total number of shares
underlying warrants to be issued to holders of outstanding promissory notes
pursuant to bridge loans made in November 2006, December 2006 and January 2007
that resulted in the Company receiving a total of $866,667 (the “Prior Bridge
Notes”) less the number of shares underlying the First Warrant, to be issued and
delivered to Bristol on the same day that the warrants for the holders of the
Prior Bridge Notes are issued; and




(iii)  
Shares of common stock of the Company equal to Bristol’s Percentage of the
shares of common stock of the Company to be issued to the holders of the Prior
Bridge Notes, to be delivered to Bristol within three days of the date that the
Company obtains shareholder approval to increase its number of authorized shares
of common stock.



Any amounts due under the First Note (the “Total Due under First Note”) and the
Second Note (the “Total Due under Second Note”) may be credited towards the
purchase price of securities offered by the Company at a 10% premium to the
Total Due under First Note and Total Due under Second Note.



--------------------------------------------------------------------------------


Please sign below to indicate your acknowledgement and agreement to the terms
outlined herein and return a signed copy of this Letter Agreement via facsimile
to Amy Wang, Esq. at 866-234-7806.


Each party may sign identical counterparts of this Letter Agreement with the
same effect as if the parties signed the same document. A copy of this Letter
Agreement signed by a party and delivered by facsimile transmission or
electronic transmission of a file in PDF format to the other party shall have
the same effect as the delivery of an original of this Agreement containing the
original signature of such party.


The parties hereto have caused this Letter Agreement to be duly executed by
their respective authorized signatories as of the date first indicated above.



VOIP, INC.     BRISTOL INVESTMENT FUND, LTD.                     By:    
 By:
   

--------------------------------------------------------------------------------

Name: Robert Staats    

--------------------------------------------------------------------------------

Name: Paul Kessler   Title: Chief Accounting Officer     Title: Director